   1:21-cv-00197-BHH-SVH     Date Filed 03/11/21   Entry Number 25   Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

  Samuel Earl Ramu, a/k/a Sammie,       )      C/A No.: 1:20-3852-MGL-SVH
                                        )
                    Plaintiff,          )
                                        )
           v.                           )
                                        )                 ORDER
  Major Jeff Johnson,                   )
                                        )
                    Defendant.          )

      This matter comes before the court upon Plaintiff’s having mailed to the

court substances he alleges originated from the Florence County Detention

Center (“FCDC”). Plaintiff sent the court an item he alleges is mold and a

material he alleges originated from the shower at FCDC. [ECF No. 23 at 3].

      Plaintiff is advised that the Clerk of Court’s office does not accept and

does not forward to the judge non-documentary evidence such as he submitted.

Plaintiff is directed not to submit any such substances to the court in the

future. Plaintiff is advised that if he fails to comply with this order by

continuing to send substances as described above or similar, the court may

sanction him. Sanctions may include striking pleadings, such as Plaintiff’s

complaint, dismissing this case, and/or barring Plaintiff’s ability to file future

actions.

      IT IS SO ORDERED.


March 11, 2021                              Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge
